Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00482-CV
____________
 
MICHELLE GERTNER,
Appellant
 
V.
 
EDWARD GERTNER,
Appellee
 

 
On Appeal from the 257th District
Court
Harris County, Texas
Trial Court Cause No.
04-23078
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed February 24, 2006.  The clerk=s record was filed on July 31, 2006. 
A supplemental clerk=s record was filed on September 13, 2006.  No reporter=s record was filed.  No brief was
filed.
On
October 26, 2006, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before November 27, 2006, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 14, 2006.
Panel consists of Justices Yates, Anderson, and
Hudson.